EXHIBIT 12.01 EASTMAN CHEMICAL COMPANY AND SUBSIDIARIES Computation of Ratios of Earnings to Fixed Charges Second Quarter First Six Months (Dollars in millions) 2007 2006 2007 2006 Earnings before income taxes and cumulative effect of changes in accounting principles $ 156 $ 171 $ 276 $ 336 Add: Interest expense 25 26 53 53 Appropriate portion of rental expense (1) 5 6 10 11 Amortization of capitalized interest (5) 2 (3) 5 Earnings as adjusted $ 181 $ 205 $ 336 $ 405 Fixed charges: Interest expense $ 25 $ 26 $ 53 $ 53 Appropriate portion of rental expense (1) 5 6 10 11 Capitalized interest 4 1 8 6 Total fixed charges $ 34 $ 33 $ 71 $ 70 Ratio of earnings to fixed charges 5.3x 6.2x 4.7x 5.8x (1) For all periods presented, the interest component of rental expense is estimated to equal one-third of such expense. 50
